Citation Nr: 0023620	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  99-09 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision by the RO. 



FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy during 
service in the Republic of Vietnam.

2.  The veteran's bilateral hearing loss is the result of his 
exposure to acoustic trauma during service.



CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154(b), 5107, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim as to this issue is well grounded within 
the meaning of 38 U.S.C.A. § 5107.  That is, the Board finds 
that he has presented a plausible claim.  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.  

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  If the disorder is a chronic disease, 
service connection may be granted if manifest to a degree of 
10 percent within the presumptive period following service; 
the presumptive period for organic diseases of the nervous 
system is one year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In cases where a "combat" veteran claims service connection 
for injuries or disease incurred or aggravated in combat, 
38 U.S.C.A. § 1154(b) and its implementing regulation, 
38 C.F.R. § 3.304(d), are to be applied.  In pertinent part, 
38 C.F.R. § 3.304(d) provides:

Satisfactory lay or other evidence that 
an injury or disease was incurred or 
aggravated in combat will be accepted as 
sufficient proof of service connection 
if the evidence is consistent with the 
circumstances, conditions or hardships 
of such service even though there is no 
official record of such incurrence or 
aggravation.  

The United States Court of Appeals for the Federal Circuit 
(Appeals Court) has provided a three-step analysis in cases 
where a combat veteran seeks benefits pursuant to 
38 C.F.R. § 3.304.  First, the Appeals Court noted,

[I]t must be determined whether the 
veteran has proffered "satisfactory lay 
or other evidence of service incurrence 
or aggravation of such injury or 
disease." . . .  As the second step, it 
must be determined whether the proffered 
evidence is "consistent with the 
circumstances, conditions, or hardships 
of such service." . . .  [I]f these two 
inquiries are met, the Secretary [of the 
VA] "shall accept" the veteran's 
evidence as "sufficient proof of 
service connection," even if no 
official record of such incurrence 
exists.  

Collette v. Brown, 82 F.3d 389, 392-3 (Fed. Cir. 1996) 
(citations omitted).  This section considerably lightens the 
burden of a combat veteran who seeks benefits for disease or 
injury which he alleges were incurred in combat in service.  
Id. at 392.  The third step requires the Board to consider 
whether there is clear and convincing proof which would rebut 
the presumption of service connection.  Id. at 393.

A review of the veteran's DD Form 214 confirms the veteran's 
contentions that he served as a mortarman in Vietnam.  
Specifically, the veteran received the Combat Infantry Badge 
and served in the Infantry working with indirect fire.  Thus, 
the Board concedes that the veteran was exposed to acoustic 
trauma in service as he contends.

A careful review of the service medical records show that 
that the veteran's hearing was within normal limits, 
bilaterally, at the time of his entrance examination in 
October 1967.  Although the veteran's June 1969 separation 
examination showed that the veteran's hearing had worsened 
since the October 1967 examination, the veteran's hearing was 
still noted as within normal limits according to the 
examination report at the time of the veteran's separation 
from service.

The veteran was afforded an examination in March 1975 in 
conjunction with service in the Army Reserves.  At that time, 
an audiological evaluation showed pure tone thresholds, in 
decibels, as follows:

Hertz			1000		2000		3000		4000
Right			10		25		10		40
Left			10		40		40		35

Outpatient treatment record dated January 1985 shows that the 
veteran complained of hearing loss.  Specifically, the 
veteran noted that he misunderstood people when he was in a 
noisy background.  The veteran reported that the problem 
began ten years prior and that it was slightly worse lately.  
The veteran also complained of periodic left ear tinnitus.  
The examiner noted that the veteran was a fork lift operator.  

An attached audiological report shows pure tone thresholds, 
in decibels, as follows:

Hertz			1000		2000		3000		4000
Right			15		35		10		50
Left			15		40		50		40

The examiner noted that the veteran exhibited a mild loss in 
the mid-frequencies of the right ear and moderate loss at 
4000 Hz in the right ear.  The veteran exhibited a mild 
curved loss from 1500-6000 Hz in the left ear, indicative 
perhaps of noise induced loss.  Speech reception thresholds 
were within normal limits bilaterally and discrimination 
scores were excellent.

Private audiological evaluation in April 1998 showed pure 
tone thresholds, in decibels, as follows:

Hertz			1000		2000		3000		4000
Right			25		45		40		45
Left			30		50		50		45

Discrimination scores were 84 percent in the left ear and 72 
percent in the right ear.

In June 1998, the veteran requested a VA evaluation of his 
hearing deficit.  The veteran complained of progressive 
hearing loss since the 1970's, worse in the left ear.  
Sensorineural hearing loss was noted.  Attached audiogram 
showed pure tone thresholds, in decibels, as follows:

Hertz			1000		2000		3000		4000
Right			22		35		30		45
Left			25		45		50		50

Discrimination scores were 76 percent in the right ear and 64 
percent in the left ear.

In light of the deterioration of the veteran's hearing acuity 
during service following his acoustic trauma in service and 
the presence of bilateral hearing disability shortly after 
service and ever since service, the Board finds that the 
evidence supports the veteran's claim of service connection 
for bilateral hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993).


ORDER

Service connection for bilateral hearing loss is granted.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals


 



